DAVIDSON, Judge.
This is a conviction for the giving of a worthless check, as denounced by Art. 567b, Vernon’s P.C., with punishment assessed at thirty days in jail.
The information alleged that the check was delivered to “BROOKS SUPER MARKET, A CORPORATION.”
The evidence wholly fails to sustain that allegation.
The attorney representing the state upon the trial of the case very properly and correctly confesses that the failure to make proof of that allegation requires a reversal of the conviction and cites in support of that conclusion: Whitaker v. State, 85 Texas Cr. Rep. 272, 211 S.W. 787, and McClure v. State, 163 Texas Cr. Rep. 650, 296 S.W. 2d 263.
The judgment is reversed and the cause is remanded.